Order entered November 17, 2014




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-00672-CR

                         ANDREW CLARENCE DAVIS, III, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 282nd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F13-12582-S

                                           ORDER
        The Court REINSTATES the appeal.

        On October 30, 2014, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On November 14, 2014, we received appellant’s brief,

together with an extension motion. Therefore, in the interest of expediting the appeal, we

VACATE the October 30, 2014 order requiring findings.

        We GRANT the November 14, 2014 extension motion and ORDER appellant’s brief

filed as of the date of this order.

                                                     /s/   ADA BROWN
                                                           JUSTICE